Exhibit 10.1

QUEST SOFTWARE, INC.

 

1999 STOCK INCENTIVE PLAN

(as amended effective on October 19, 2003)

 

ARTICLE ONE

GENERAL PROVISIONS

 

I.    PURPOSE OF THE PLAN

 

This 1999 Stock Incentive Plan is intended to promote the interests of Quest
Software, Inc., a California corporation, by providing eligible persons with the
opportunity to acquire a proprietary interest, or otherwise increase their
proprietary interest, in the Corporation as an incentive for them to remain in
the service of the Corporation.

 

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.

 

II.    STRUCTURE OF THE PLAN

 

A.    The Plan shall be divided into four separate equity programs:

 

(i)  the Discretionary Option Grant Program under which eligible persons may, at
the discretion of the Plan Administrator, be granted options to purchase shares
of Common Stock,

 

(ii)  the Stock Issuance Program under which eligible persons may, at the
discretion of the Plan Administrator, be issued shares of Common Stock directly,
either through the immediate purchase of such shares or as a bonus for services
rendered the Corporation (or any Parent or Subsidiary),

 

(iii)  the Automatic Option Grant Program under which eligible non-employee
Board members shall automatically receive options at periodic intervals to
purchase shares of Common Stock; and

 

(iv)  the Director Fee Option Grant Program under which non-employee Board
members may elect to have all or any portion of their annual retainer fee
otherwise payable in cash applied to a special option grant.

 

B.    The provisions of Articles One and Six shall apply to all equity programs
under the Plan and shall govern the interests of all persons under the Plan.

 

III.    ADMINISTRATION OF THE PLAN

 

A.    Prior to the Section 12 Registration Date, the Discretionary Option Grant
and Stock Issuance Programs shall be administered by the Board unless otherwise
determined by the Board. Beginning with the Section 12 Registration Date, the
following provisions shall govern the administration of the Plan:

 

(i)  The Board shall have the authority to administer the Discretionary Option
Grant and Stock Issuance Programs with respect to Section 16 Insiders but may
delegate such authority in whole or in part to the Primary Committee.

 

(ii)  Administration of the Discretionary Option Grant and Stock Issuance
Programs with respect to all other persons eligible to participate in those
programs may, at the Board’s discretion, be vested in the Primary Committee or a
Secondary Committee, or the Board may retain the power to administer those
programs with respect to all such persons.

 

(iii)  Administration of the Automatic Option Grant Program shall be
self-executing in accordance with the terms of that program.



--------------------------------------------------------------------------------

B.    Each Plan Administrator shall, within the scope of its administrative
jurisdiction under the Plan, have full power and authority subject to the
provisions of the Plan:

 

(i)  to establish such rules as it may deem appropriate for proper
administration of the Plan, to make all factual determinations, to construe and
interpret the provisions of the Plan and the awards thereunder and to resolve
any and all ambiguities thereunder;

 

(ii)  to determine, with respect to awards made under the Discretionary Option
Grant and Stock Issuance Programs, which eligible persons are to receive such
awards, the time or times when such awards are to be made, the number of shares
to be covered by each such award, the vesting schedule (if any) applicable to
the award, the status of a granted option as either an Incentive Option or a
Non-Statutory Option and the maximum term for which the option is to remain
outstanding;

 

(iii)  to amend, modify or cancel any outstanding award with the consent of the
holder or accelerate the vesting of such award; and

 

(iv)  to take such other discretionary actions as permitted pursuant to the
terms of the applicable program.

 

Decisions of each Plan Administrator within the scope of its administrative
functions under the Plan shall be final and binding on all parties.

 

C.    Members of the Primary Committee or any Secondary Committee shall serve
for such period of time as the Board may determine and may be removed by the
Board at any time. The Board may also at any time terminate the functions of any
Secondary Committee and reassume all powers and authority previously delegated
to such committee.

 

D.    Service on the Primary Committee or the Secondary Committee shall
constitute service as a Board member, and members of each such committee shall
accordingly be entitled to full indemnification and reimbursement as Board
members for their service on such committee. No member of the Primary Committee
or the Secondary Committee shall be liable for any act or omission made in good
faith with respect to the Plan or any options or stock issuances under the Plan.

 

IV.    ELIGIBILITY

 

A.    The persons eligible to participate in the Discretionary Option Grant and
Stock Issuance Programs are as follows:

 

(i)  Employees,

 

(ii)  non-employee members of the Board or the board of directors of any Parent
or Subsidiary, and

 

(iii)  consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).

 

B.    Only non-employee Board members shall be eligible to participate in the
Automatic Option Grant and Director Fee Option Grant Programs.

 

V.    STOCK SUBJECT TO THE PLAN

 

A.    The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the
Corporation on the open market. The maximum number of shares of Common Stock
reserved for issuance over the term of the Plan shall not exceed 23,500,000
shares.

 

B.    No one person participating in the Plan may receive options, separately
exercisable stock appreciation rights and direct stock issuances for more than
One Million (1,000,000) shares of Common Stock in the aggregate per calendar
year, beginning with the 1999 calendar year.

 

2



--------------------------------------------------------------------------------

C.    Shares of Common Stock subject to outstanding options (including options
incorporated into this Plan from the Predecessor Plan) shall be available for
subsequent issuance under the Plan to the extent those options expire, terminate
or are cancelled for any reason prior to exercise in full. Unvested shares
issued under the Plan and subsequently repurchased by the Corporation, at the
original exercise or issue price paid per share, pursuant to the Corporation’s
repurchase rights under the Plan shall be added back to the number of shares of
Common Stock reserved for issuance under the Plan and shall accordingly be
available for reissuance through one or more subsequent options or direct stock
issuances under the Plan. However, should the exercise price of an option under
the Plan be paid with shares of Common Stock or should shares of Common Stock
otherwise issuable under the Plan be withheld by the Corporation in satisfaction
of the withholding taxes incurred in connection with the exercise of an option
or the vesting of a stock issuance under the Plan, then the number of shares of
Common Stock available for issuance under the Plan shall be reduced by the gross
number of shares for which the option is exercised or which vest under the stock
issuance, and not by the net number of shares of Common Stock issued to the
holder of such option or stock issuance. Shares of Common Stock underlying one
or more stock appreciation rights exercised under the Plan shall not be
available for subsequent issuance.

 

D.    If any change is made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made to
(i) the maximum number and/or class of securities issuable under the Plan, (ii)
the number and/or class of securities by which the share reserve is to increase
each calendar year pursuant to the automatic share increase provisions of the
Plan, (iii) the number and/or class of securities for which any one person may
be granted options, separately exercisable stock appreciation rights and direct
stock issuances under the Plan per calendar year, (iv) the number and/or class
of securities for which grants are subsequently to be made under the Automatic
Option Grant Program to new and continuing non-employee Board members, (v) the
number and/or class of securities and the exercise price per share in effect
under each outstanding option under the Plan and (vi) the number and/or class of
securities and price per share in effect under each outstanding option
incorporated into this Plan from the Predecessor Plan. Such adjustments to the
outstanding options are to be effected in a manner which shall preclude the
enlargement or dilution of rights and benefits under such options. The
adjustments determined by the Plan Administrator shall be final, binding and
conclusive.

 

ARTICLE TWO

DISCRETIONARY OPTION GRANT PROGRAM

 

I.    OPTION TERMS

 

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below. Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.

 

A.    Exercise Price.

 

1.    The exercise price per share shall be fixed by the Plan Administrator at
the time of the option grant; provided, however, with respect to options granted
prior to the Section 12 Registration Date, the exercise price per share shall
not be less than eighty-five percent (85%) of the Fair Market Value per share of
Common Stock on the option grant date.

 

2.    The exercise price shall become immediately due upon exercise of the
option and shall, subject to the provisions of Section II of Article Six and the
documents evidencing the option, be payable in cash or check made payable to the
Corporation. Should the Common Stock be registered under Section 12 of the 1934
Act at the time the option is exercised, then the exercise price may also be
paid as follows:

 

(i)  shares of Common Stock held for the requisite period necessary to avoid a
charge to the Corporation’s earnings for financial reporting purposes and valued
at Fair Market Value on the Exercise Date, or

 

3



--------------------------------------------------------------------------------

(ii)  to the extent the option is exercised for vested shares, through a special
sale and remittance procedure pursuant to which the Optionee shall concurrently
provide irrevocable instructions to (a) a Corporation-approved brokerage firm to
effect the immediate sale of the purchased shares and remit to the Corporation,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate exercise price payable for the purchased shares plus all
applicable Federal, state and local income and employment taxes required to be
withheld by the Corporation by reason of such exercise and (b) the Corporation
to deliver the certificates for the purchased shares directly to such brokerage
firm in order to complete the sale.

 

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

 

B.    Exercise and Term of Options.    Each option shall be exercisable at such
time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of ten (10) years
measured from the option grant date.

 

C.    Cessation of Service.

 

1.    The following provisions shall govern the exercise of any options
outstanding at the time of the Optionee’s cessation of Service or death:

 

(i)  Any option outstanding at the time of the Optionee’s cessation of Service
for any reason shall remain exercisable for such period of time thereafter as
shall be determined by the Plan Administrator and set forth in the documents
evidencing the option, but no such option shall be exercisable after the
expiration of the option term.

 

(ii)  Any option exercisable in whole or in part by the Optionee at the time of
death may be subsequently exercised by his or her Beneficiary.

 

(iii)  During the applicable post-Service exercise period, the option may not be
exercised in the aggregate for more than the number of vested shares for which
the option is exercisable on the date of the Optionee’s cessation of Service.
Upon the expiration of the applicable exercise period or (if earlier) upon the
expiration of the option term, the option shall terminate and cease to be
outstanding for any vested shares for which the option has not been exercised.
However, the option shall, immediately upon the Optionee’s cessation of Service,
terminate and cease to be outstanding to the extent the option is not otherwise
at that time exercisable for vested shares.

 

(iv)  Should the Optionee’s Service be terminated for Misconduct or should the
Optionee engage in Misconduct while his or her options are outstanding, then all
such options shall terminate immediately and cease to be outstanding.

 

2.    The Plan Administrator shall have complete discretion, exercisable either
at the time an option is granted or at any time while the option remains
outstanding:

 

(i)  to extend the period of time for which the option is to remain exercisable
following the Optionee’s cessation of Service to such period of time as the Plan
Administrator shall deem appropriate, but in no event beyond the expiration of
the option term, and/or

 

(ii)  to permit the option to be exercised, during the applicable post-Service
exercise period, for one or more additional installments in which the Optionee
would have vested had the Optionee continued in Service.

 

D.    Stockholder Rights.    The holder of an option shall have no stockholder
rights with respect to the shares subject to the option until such person shall
have exercised the option, paid the exercise price and become a holder of record
of the purchased shares.

 

 

4



--------------------------------------------------------------------------------

E.    Repurchase Rights.    The Plan Administrator shall have the discretion to
grant options which are exercisable for unvested shares of Common Stock. Should
the Optionee cease Service while holding such unvested shares, the Corporation
shall have the right to repurchase, at the exercise price paid per share, any or
all of those unvested shares. The terms upon which such repurchase right shall
be exercisable (including the period and procedure for exercise and the
appropriate vesting schedule for the purchased shares) shall be established by
the Plan Administrator and set forth in the document evidencing such repurchase
right. Prior to the Section 12 Registration Date, the Plan Administrator may not
impose a vesting schedule upon any option grant or the shares of Common Stock
subject to that option which is more restrictive than twenty percent (20%) per
year vesting, with the initial vesting to occur not later than one (1) year
after the option grant date. However, such limitation shall not be applicable to
any option grants made to individuals who are officers of the Corporation,
non-employee Board members or independent consultants.

 

F.    First Refusal Rights.    Until the Section 12 Registration Date, the
Corporation shall have the right of first refusal with respect to any proposed
disposition by the Participant (or any successor in interest) of any shares of
Common Stock issued under the Plan. Such right of first refusal shall be
exercisable in accordance with the terms established by the Plan Administrator
and set forth in the document evidencing such right.

 

G.    Limited Transferability of Options.    During the lifetime of the
Optionee, Incentive Options shall be exercisable only by the Optionee and shall
not be assignable or transferable other than to a Beneficiary following the
Optionee’s death.

 

II.    INCENTIVE OPTIONS

 

The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Six shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to the terms of this Section II.

 

A.    Eligibility.    Incentive Options may only be granted to Employees.

 

B.    Exercise Price.    The exercise price per share shall not be less than one
hundred percent (100%) of the Fair Market Value per share of Common Stock on the
option grant date.

 

C.    Dollar Limitation.    The aggregate Fair Market Value of the shares of
Common Stock (determined as of the respective date or dates of grant) for which
one or more options granted to any Employee under the Plan (or any other option
plan of the Corporation or any Parent or Subsidiary) may for the first time
become exercisable as Incentive Options during any one calendar year shall not
exceed the sum of One Hundred Thousand Dollars ($100,000). To the extent the
Employee holds two (2) or more such options which become exercisable for the
first time in the same calendar year, the foregoing limitation on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.

 

D.    10% Stockholder.    If any Employee to whom an Incentive Option is granted
is a 10% Stockholder, then the exercise price per share shall not be less than
one hundred ten percent (110%) of the Fair Market Value per share of Common
Stock on the option grant date, and the option term shall not exceed five (5)
years measured from the option grant date.

 

III.    CHANGE IN CONTROL/HOSTILE TAKE-OVER

 

A.    Each option outstanding at the time of a Change in Control but not
otherwise fully-vested shall automatically accelerate so that each such option
shall, immediately prior to the effective date of the Change in Control, become
exercisable for all of the shares of Common Stock at the time subject to that
option and may be exercised for any or all of those shares as fully-vested
shares of Common Stock. However, an outstanding option shall not so accelerate
if and to the extent: (i) such option is, in connection with the Change in
Control, assumed

 

5



--------------------------------------------------------------------------------

or otherwise continued in full force and effect by the successor corporation (or
parent thereof) pursuant to the terms of the Change in Control, (ii) such option
is replaced with a cash incentive program of the successor corporation which
preserves the spread existing at the time of the Change in Control on the shares
of Common Stock for which the option is not otherwise at that time exercisable
and provides for subsequent payout in accordance with the same vesting schedule
applicable to those option shares or (iii) the acceleration of such option is
subject to other limitations imposed by the Plan Administrator at the time of
the option grant. Each option outstanding at the time of the Change in Control
shall terminate as provided in Section III.C. of this Article Two.

 

B.    All outstanding repurchase rights shall also terminate automatically, and
the shares of Common Stock subject to those terminated rights shall immediately
vest in full, in the event of any Change in Control, except to the extent: (i)
those repurchase rights are assigned to the successor corporation (or parent
thereof) or otherwise continue in full force and effect pursuant to the terms of
the Change in Control or (ii) such accelerated vesting is precluded by other
limitations imposed by the Plan Administrator at the time the repurchase right
is issued.

 

C.    Immediately following the consummation of the Change in Control, all
outstanding options shall terminate and cease to be outstanding, except to the
extent assumed by the successor corporation (or parent thereof) or otherwise
expressly continued in full force and effect pursuant to the terms of the Change
in Control.

 

D.    Each option which is assumed in connection with a Change in Control shall
be appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities which would have been issuable to the
Optionee in consummation of such Change in Control had the option been exercised
immediately prior to such Change in Control. Appropriate adjustments to reflect
such Change in Control shall also be made to (i) the exercise price payable per
share under each outstanding option, provided the aggregate exercise price
payable for such securities shall remain the same, (ii) the maximum number
and/or class of securities available for issuance over the remaining term of the
Plan and (iii) the maximum number and/or class of securities for which any one
person may be granted options, separately exercisable stock appreciation rights
and direct stock issuances under the Plan per calendar year.

 

E.    The Plan Administrator may at any time provide that one or more options
will automatically accelerate in connection with a Change in Control, whether or
not those options are assumed or otherwise continued in full force and effect
pursuant to the terms of the Change in Control. Any such option shall
accordingly become exercisable, immediately prior to the effective date of such
Change in Control, for all of the shares of Common Stock at the time subject to
that option and may be exercised for any or all of those shares as fully-vested
shares of Common Stock. In addition, the Plan Administrator may at any time
provide that one or more of the Corporation’s repurchase rights shall not be
assignable in connection with such Change in Control and shall terminate upon
the consummation of such Change in Control.

 

F.    The Plan Administrator may at any time provide that one or more options
will automatically accelerate upon an Involuntary Termination of the Optionee’s
Service within a designated period (not to exceed eighteen (18) months)
following the effective date of any Change in Control in which those options do
not otherwise accelerate. Any options so accelerated shall remain exercisable
for fully-vested shares until the earlier of (i) the expiration of the option
term or (ii) the expiration of the one (1) year period measured from the
effective date of the Involuntary Termination. In addition, the Plan
Administrator may at any time provide that one or more of the Corporation’s
repurchase rights shall immediately terminate upon such Involuntary Termination.

 

G.    The Plan Administrator may at any time provide that one or more options
will automatically accelerate in connection with a Hostile Take-Over. Any such
option shall become exercisable, immediately prior to the effective date of such
Hostile Take-Over, for all of the shares of Common Stock at the time subject to
that option and may be exercised for any or all of those shares as fully-vested
shares of Common Stock. In addition, the Plan Administrator may at any time
provide that one or more of the Corporation’s repurchase rights shall terminate
automatically upon the consummation of such Hostile Take-Over. Alternatively,
the Plan Administrator may

 

6



--------------------------------------------------------------------------------

condition such automatic acceleration and termination upon an Involuntary
Termination of the Optionee’s Service within a designated period (not to exceed
eighteen (18) months) following the effective date of such Hostile Take-Over.
Each option so accelerated shall remain exercisable for fully-vested shares
until the expiration or sooner termination of the option term.

 

H.    The portion of any Incentive Option accelerated in connection with a
Change in Control or Hostile Take Over shall remain exercisable as an Incentive
Option only to the extent the applicable One Hundred Thousand Dollar ($100,000)
limitation is not exceeded. To the extent such dollar limitation is exceeded,
the accelerated portion of such option shall be exercisable as a Non-Statutory
Option under the Federal tax laws.

 

IV.    STOCK APPRECIATION RIGHTS

 

The Plan Administrator may, subject to such conditions as it may determine,
grant to selected Optionees stock appreciation rights which will allow the
holders of those rights to elect between the exercise of the underlying option
for shares of Common Stock and the surrender of that option in exchange for a
distribution from the Corporation in an amount equal to the excess of (a) the
Option Surrender Value of the number of shares for which the option is
surrendered over (b) the aggregate exercise price payable for such shares. The
distribution may be made in shares of Common Stock valued at Fair Market Value
on the option surrender date, in cash, or partly in shares and partly in cash,
as the Plan Administrator shall in its sole discretion deem appropriate.

 

ARTICLE THREE

STOCK ISSUANCE PROGRAM

 

I.    STOCK ISSUANCE TERMS

 

Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening options. Shares of Common
Stock may also be issued under the Stock Issuance Program pursuant to share
right awards which entitle the recipients to receive those shares upon the
attainment of designated performance goals or Service requirements. Each such
award shall be evidenced by one or more documents which comply with the terms
specified below.

 

A.    Purchase Price.

 

1.    The purchase price per share of Common Stock subject to direct issuance
shall be fixed by the Plan Administrator; provided, however, with respect to
stock issuances made prior to the Section 12 Registration Date, the purchase
price per share shall not be less than eighty-five percent (85%) of the Fair
Market Value per share of Common Stock on the issue date and the purchase price
per share of Common Stock issued to a 10% Stockholder shall not be less than one
hundred and ten percent (110%) of such Fair Market Value.

 

2.    Subject to the provisions of Section II of Article Six, shares of Common
Stock may be issued under the Stock Issuance Program for any of the following
items of consideration which the Plan Administrator may deem appropriate in each
individual instance:

 

(i)  cash or check made payable to the Corporation, or

 

(ii)  past services rendered to the Corporation (or any Parent or Subsidiary).

 

B.    Vesting/Issuance Provisions.

 

1.    The Plan Administrator may issue shares of Common Stock which are fully
and immediately vested upon issuance or which are to vest in one or more
installments over the Participant’s period of Service or upon attainment of
specified performance objectives. Alternatively, the Plan Administrator may
issue share right awards which shall entitle the recipient to receive a
specified number of vested shares of Common Stock upon the attainment of one or
more performance goals or Service requirements established by the Plan
Administrator. However, for stock issuances prior to the Section 12 Registration
Date, the Plan Administrator may not impose a

 

7



--------------------------------------------------------------------------------

vesting schedule upon any stock issuance effected under the Stock Issuance
Program which is more restrictive than twenty percent (20%) per year vesting,
with initial vesting to occur not later than one (1) year after the issuance
date. Such limitation shall not apply to any Common Stock issuances made to the
officers of the Corporation, non-employee Board members or independent
consultants.

 

2.    Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to his or her unvested shares of Common Stock
by reason of any stock dividend, stock split, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration shall be
issued subject to (i) the same vesting requirements applicable to the
Participant’s unvested shares of Common Stock and (ii) such escrow arrangements
as the Plan Administrator shall deem appropriate.

 

3.    The Participant shall have full stockholder rights with respect to the
issued shares of Common Stock, whether or not the Participant’s interest in
those shares is vested. Accordingly, the Participant shall have the right to
vote such shares and to receive any regular cash dividends paid on such shares.

 

4.    Should the Participant cease to remain in Service while holding one or
more unvested shares of Common Stock, or should the performance objectives not
be attained with respect to one or more such unvested shares of Common Stock,
then those shares shall be immediately surrendered to the Corporation for
cancellation, and the Participant shall have no further stockholder rights with
respect to those shares. To the extent the surrendered shares were previously
issued to the Participant for consideration paid in cash or cash equivalent
(including the Participant’s purchase-money indebtedness), the Corporation shall
repay to the Participant the cash consideration paid for the surrendered shares
and shall cancel the unpaid principal balance of any outstanding purchase-money
note of the Participant attributable to the surrendered shares.

 

5.    The Plan Administrator may waive the surrender and cancellation of one or
more unvested shares of Common Stock (or other assets attributable thereto)
which would otherwise occur upon the cessation of the Participant’s Service or
the non-attainment of the performance objectives applicable to those shares.
Such waiver shall result in the immediate vesting of the Participant’s interest
in the shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or the attainment or non-attainment of the applicable performance
objectives.

 

6.    Outstanding share right awards shall automatically terminate, and no
shares of Common Stock shall actually be issued in satisfaction of those awards,
if the performance goals or Service requirements established for such awards are
not attained. The Plan Administrator, however, shall have the authority to issue
shares of Common Stock in satisfaction of one or more outstanding share right
awards as to which the designated performance goals or Service requirements are
not attained.

 

II.    CHANGE IN CONTROL/HOSTILE TAKE-OVER

 

A.    All of the Corporation’s outstanding repurchase rights shall terminate
automatically, and all the shares of Common Stock subject to those terminated
rights shall immediately vest in full, in the event of any Change in Control,
except to the extent (i) those repurchase rights are assigned to the successor
corporation (or parent thereof) or otherwise continue in full force and effect
pursuant to the terms of the Change in Control or (ii) such accelerated vesting
is precluded by other limitations imposed by the Plan Administrator at the time
the repurchase right is issued.

 

B.    The Plan Administrator may at any time provide for the automatic
termination of one or more of those outstanding repurchase rights and the
immediate vesting of the shares of Common Stock subject to those terminated
rights upon (i) a Change in Control or Hostile Take-Over or (ii) an Involuntary
Termination of the Participant’s Service within a designated period (not to
exceed eighteen (18) months) following the effective date

 

8



--------------------------------------------------------------------------------

of any Change in Control or Hostile Take-Over in which those repurchase rights
are assigned to the successor corporation (or parent thereof) or otherwise
continue in full force and effect.

 

III.    SHARE ESCROW/LEGENDS

 

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.

 

ARTICLE FOUR

AUTOMATIC OPTION GRANT PROGRAM

 

I.    OPTION TERMS

 

A.    Grant Dates.    Options shall be made on the dates specified below:

 

1.    Each individual who is first elected or appointed as a non-employee Board
member at any time after the Underwriting Date shall automatically be granted,
on the date of such initial election or appointment, a Non-Statutory Option to
purchase Fifty Thousand (50,000) shares of Common Stock, provided that
individual has not previously been in the employ of the Corporation (or any
Parent or Subsidiary).

 

2.    On the date of each Annual Stockholders Meeting beginning with the 2001
Annual Stockholder Meeting, each individual who has served as a non-employee
Board member since the date of the Annual Stockholders Meeting in the
immediately preceding year shall automatically be granted a Non-Statutory Option
to purchase Fifteen Thousand (15,000) shares of Common Stock.

 

B.    Exercise Price.

 

1.    The exercise price per share shall be equal to one hundred percent (100%)
of the Fair Market Value per share of Common Stock on the option grant date.

 

2.    The exercise price shall be payable in one or more of the alternative
forms authorized under the Discretionary Option Grant Program. Except to the
extent the sale and remittance procedure specified thereunder is utilized,
payment of the exercise price for the purchased shares must be made on the
Exercise Date.

 

C.    Option Term.    Each option shall have a term of ten (10) years measured
from the option grant date.

 

D.    Exercise and Vesting of Options.    Each option shall be immediately
exercisable for any or all of the option shares. However, any shares purchased
under the initial 50,000 share option shall be subject to repurchase by the
Corporation, at the exercise price paid per share, upon the Optionee’s cessation
of Board service prior to vesting in those shares. Each initial 50,000-share
option shall vest, and the Corporation’s repurchase right shall lapse, in a
series of four (4) successive equal annual installments over the Optionee’s
period of continued service as a Board member, with the first such installment
to vest upon the Optionee’s completion of one (1) year of Board service measured
from the option grant date. Each annual 15,000-share option shall be fully
vested at the time of grant.

 

E.    Cessation of Board Service.    The following provisions shall govern the
exercise of any options outstanding at the time of the Optionee’s cessation of
Board service:

 

(i)  Any option outstanding at the time of the Optionee’s cessation of Board
service for any reason shall remain exercisable for a twelve (12)-month period
following the date of such cessation of Board service, but in no event shall
such option be exercisable after the expiration of the option term.

 

(ii)  Any option exercisable in whole or in part by the Optionee at the time of
death may be subsequently exercised by his or her Beneficiary.

 

9



--------------------------------------------------------------------------------

(iii) Following the Optionee’s cessation of Board service, the option may not be
exercised in the aggregate for more than the number of shares for which the
option was exercisable on the date of such cessation of Board service. Upon the
expiration of the applicable exercise period or (if earlier) upon the expiration
of the option term, the option shall terminate and cease to be outstanding for
any vested shares for which the option has not been exercised. However, the
option shall, immediately upon the Optionee’s cessation of Board service,
terminate and cease to be outstanding for any and all shares for which the
option is not otherwise at that time exercisable.

 

(iv) However, should the Optionee cease to serve as a Board member by reason of
death or Permanent Disability, then all shares at the time subject to the option
shall immediately vest so that such option may, during the twelve (12)-month
exercise period following such cessation of Board service, be exercised for all
or any portion of those shares as fully-vested shares of Common Stock.

 

II.    CHANGE IN CONTROL/HOSTILE TAKE-OVER

 

A.    In the event of any Change in Control or Hostile Take-Over, the shares of
Common Stock at the time subject to each outstanding option but not otherwise
vested shall automatically vest in full so that each such option may,
immediately prior to the effective date of such Change in Control or Hostile
Take-Over, became fully exercisable for all of the shares of Common Stock at the
time subject to such option and maybe exercised for all or any of those shares
as fully-vested shares of Common Stock. Each such option accelerated in
connection with a Change in Control shall terminate upon the Change in Control,
except to the extent assumed by the successor corporation (or parent thereof) or
otherwise continued in full force and effect pursuant to the terms of the Change
in Control. Each such option accelerated in connection with a Hostile Take-Over
shall remain exercisable until the expiration or sooner termination of the
option term.

 

B.    All outstanding repurchase rights shall automatically terminate and the
shares of Common Stock subject to those terminated rights shall immediately vest
in full, in the event of any Change in Control or Hostile Take-Over.

 

C.    Upon the occurrence of a Hostile Take-Over, the Optionee shall have a
thirty (30)-day period in which to surrender to the Corporation each of his or
her outstanding options. The Optionee shall in return be entitled to a cash
distribution from the Corporation in an amount equal to the excess of (i) the
Option Surrender Value of the shares of Common Stock at the time subject to each
surrendered option (whether or not the option is otherwise at the time
exercisable for those shares) over (ii) the aggregate exercise price payable for
such shares. Such cash distribution shall be paid within five (5) days following
the surrender of the option to the Corporation.

 

D.    Each option which is assumed in connection with a Change in Control shall
be appropriately adjusted to apply to the number and class of securities which
would have been issuable to the Optionee in consummation of such Change in
Control had the option been exercised immediately prior to such Change in
Control. Appropriate adjustments shall also be made to the exercise price
payable per share under each outstanding option, provided the aggregate exercise
price payable for such securities shall remain the same.

 

III.    REMAINING TERMS

 

The remaining terms of each option granted under the Automatic Option Grant
Program shall be the same as the terms in effect for options made under the
Discretionary Option Grant Program.

 

10



--------------------------------------------------------------------------------

ARTICLE FIVE

DIRECTOR FEE OPTION GRANT PROGRAM

 

I.    OPTION GRANTS

 

The Board may implement the Director Fee Option Grant Program as of the first
day of any calendar year. Upon such implementation of the Program, each
non-employee Board member may elect to apply all or any portion of the annual
retainer fee otherwise payable in cash for his or her service on the Board or
any Board committee to the acquisition of a special option grant under this
Director Fee Option Grant Program. Such election must be filed with the
Corporation’s Secretary prior to the first day of the calendar year for which
the election is to be in effect, except as provided below. Each non-employee
Board member who files such a timely election with respect to the annual
retainer fee shall automatically be granted an option under this Director Fee
Option Grant Program on the first trading day in January in the calendar year
for which that fee would otherwise be payable; provided, however, that elections
to receive option grants with respect to fees payable for 2004 must be filed
with the Corporation’s Secretary prior to April 1, 2004, and the options in
respect of such elections will be granted on April 1, 2004. For purposes of this
Program, an “annual retainer fee” means the amount to which a non-employee
director will be entitled to receive for serving as a director in a relevant
calendar year, including service on any Board committee, but shall not include
reimbursement of expenses, fees determined on a per-meeting attended basis, or
fees with respect to any other services provided or to be provided to the
Corporation.

 

II.    OPTION TERMS

 

Each option shall be a Non-Statutory Option governed by the terms and conditions
specified below.

 

A.    Exercise Price.

 

1.    The exercise price per share shall be the Fair Market Value per share of
Common Stock on the option grant date.

 

2.    The exercise price shall become immediately due upon exercise of the
option and shall be payable in one or more of the alternative forms authorized
under the Discretionary Option Grant Program. Except to the extent the sale and
remittance procedure specified thereunder is utilized, payment of the exercise
price for the purchased shares must be made on the Exercise Date.

 

B.    Number of Option Shares.    The number of shares of Common Stock subject
to the option shall be an amount necessary to make such option equal in value,
using a modified Black-Scholes option valuation model, to that the portion of
the annual retainer fee that the non-employee director elected to receive in the
form of an option. The value of the option will be calculated by assuming that
the value of an option to purchase one share of Common Stock equals the product
of (i) a fraction determined by dividing one (1) by the Multiplier (as defined
below) and (ii) the fair Market Value of a share of Common Stock on the option
grant date.

 

The number of shares represented by an option granted pursuant to the Director
Fee Option Grant Program shall be determined by (a) dividing the amount of the
annual retainer that the non-employee director elects to receive in the form of
options by the Fair Market Value of a share of Common Stock on the date of
grant, and (b) multiplying the quotient so obtained by a multiplier determined
using a modified Black-Scholes option valuation method (the “Multiplier”). The
Board or the Plan Administrator shall determine the Multiplier prior to the
beginning of a relevant calendar year by considering the following factors: (i)
the Fair Market Value of the Common Stock on the date the Multiplier is
determined; (ii) the average length of time the stock options of the Corporation
are held by optionees prior to exercise; (iii) the risk-free rate of return
based on the term determined in (ii) above and U.S. government securities rates;
(iv) the annual dividend yield for the Common stock, if any; and (v) the
volatility of the Common Stock over the previous two-year period. The number of
shares to be subject to the option shall be equal to the largest number of whole
shares determined as follows:

 

Amount of Retainer

--------------------------------------------------------------------------------

   X Multiplier = Number of Shares Fair Market Value on Grant Date   

 

11



--------------------------------------------------------------------------------

C.    Exercise and Term of Options.    The option shall become exercisable in a
series of twelve (12) successive equal monthly installments upon the Optionee’s
completion of each month of Board service during the calendar year in which the
option is granted; provided, however, that the number of monthly vesting
installments for options granted for 2004 shall be nine (9). Each option shall
have a maximum term of ten (10) years measured from the option grant date.

 

D.    Cessation of Board Service.    Should the Optionee cease Board service for
any reason (other than death or Permanent Disability) while holding one or more
options, then each such option shall remain exercisable, for any or all of the
shares for which the option is exercisable at the time of such cessation of
Board service, until the earlier of (i) the expiration of the ten (10)-year
option term or (ii) the expiration of the three (3)-year period measured from
the date of such cessation of Board service. However, each option held by the
Optionee at the time of such cessation of Board service shall immediately
terminate and cease to remain outstanding with respect to any and all shares of
Common Stock for which the option is not otherwise at that time exercisable.

 

E.    Death or Permanent Disability.    Should the Optionee’s service as a Board
member cease by reason of death or Permanent Disability, then each option held
by such Optionee shall immediately become exercisable for all the shares of
Common Stock at the time subject to that option, and the option may be exercised
for any or all of those shares as fully-vested shares until the earlier of (i)
the expiration of the ten (10)-year option term or (ii) the expiration of the
three (3)-year period measured from the date of such cessation of Board service.

 

Should the Optionee die after cessation of Board service but while holding one
or more options, then each such option may be exercised, for any or all of the
shares for which the option is exercisable at the time of the Optionee’s
cessation of Board service (less any shares subsequently purchased by Optionee
prior to death), by the Optionee’s Beneficiary. Such right of exercise shall
lapse, and the option shall terminate, upon the earlier of (i) the expiration of
the ten (10)-year option term or (ii) the three (3)-year period measured from
the date of the Optionee’s cessation of Board service.

 

III.    CHANGE IN CONTROL/HOSTILE TAKE-OVER

 

A.    In the event of any Change in Control or Hostile Take-Over while the
Optionee remains in Board service, each outstanding option held by such Optionee
shall automatically accelerate so that each such option shall, immediately prior
to the effective date of the Change in Control or Hostile Take-Over, become
fully exercisable with respect to the total number of shares of Common Stock at
the time subject to such option and may be exercised for any or all of those
shares as fully-vested shares of Common Stock. Each such option accelerated in
connection with a Change in Control shall terminate upon the Change in Control,
except to the extent assumed by the successor corporation (or parent thereof) or
otherwise expressly continued in full force and effect pursuant to the terms of
the Change in Control. Each such option accelerated in connection with a Hostile
Take-Over shall remain exercisable until the expiration or sooner termination of
the option term.

 

B.    Upon the occurrence of a Hostile Take-Over, the Optionee shall have a
thirty (30)-day period in which to surrender to the Corporation each of his or
her outstanding options. The Optionee shall in return be entitled to a cash
distribution from the Corporation in an amount equal to the excess of (i) the
Option Surrender Value of the shares of Common Stock at the time subject to each
surrendered option (whether or not the Optionee is otherwise at the time vested
in those shares) over (ii) the aggregate exercise price payable for such shares.
Such cash distribution shall be paid within five (5) days following the
surrender of the option to the Corporation.

 

IV.    REMAINING TERMS

 

The remaining terms of each option granted under this Director Fee Option Grant
Program shall be the same as the terms in effect for options made under the
Discretionary Option Grant Program.

 

12



--------------------------------------------------------------------------------

ARTICLE SIX

MISCELLANEOUS

 

I.    NO IMPAIRMENT OF AUTHORITY

 

Outstanding awards shall in no way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

II.    FINANCING

 

The Plan Administrator may permit any Optionee or Participant to pay the option
exercise price under the Discretionary Option Grant Program or the purchase
price of shares issued under the Stock Issuance Program by delivering a
full-recourse, interest bearing promissory note payable in one or more
installments. The terms of any such promissory note (including the interest rate
and the terms of repayment) shall be established by the Plan Administrator in
its sole discretion. In no event may the maximum credit available to the
Optionee or Participant exceed the sum of (i) the aggregate option exercise
price or purchase price payable for the purchased shares plus (ii) any Federal,
state and local income and employment tax liability incurred by the Optionee or
the Participant in connection with the option exercise or share purchase.

 

III.    TAX WITHHOLDING

 

A.    The Corporation’s obligation to deliver shares of Common Stock upon the
exercise of options or the issuance or vesting of such shares under the Plan
shall be subject to the satisfaction of all applicable Federal, state and local
income and employment tax withholding requirements.

 

B.    The Plan Administrator may, in its discretion, provide any or all holders
of Non-Statutory Options or unvested shares of Common Stock under the Plan with
the right to use shares of Common Stock in satisfaction of all or part of the
Withholding Taxes incurred by such holders in connection with the exercise of
their options or the vesting of their shares. Such right may be provided to any
such holder in either or both of the following formats:

 

Stock Withholding:  The election to have the Corporation withhold, from the
shares of Common Stock otherwise issuable upon the exercise of such
Non-Statutory Option or the vesting of such shares, a portion of those shares
with an aggregate Fair Market Value equal to the percentage of the Withholding
Taxes (not to exceed one hundred percent (100%)) designated by the holder.

 

Stock Delivery:  The election to deliver to the Corporation, at the time the
Non-Statutory Option is exercised or the shares vest, one or more shares of
Common Stock previously acquired by such holder (other than in connection with
the option exercise or share vesting triggering the Withholding Taxes) with an
aggregate Fair Market Value equal to the percentage of the Taxes (not to exceed
one hundred percent (100%)) designated by the holder.

 

IV.    FINANCIAL REPORTS

 

The Corporation shall deliver a balance sheet and an income statement at least
annually to each individual holding an outstanding option under the Plan, unless
such individual is a key Employee whose duties in connection with the
Corporation (or any Parent or Subsidiary) assure such individual access to
equivalent information.

 

13



--------------------------------------------------------------------------------

V.    EFFECTIVE DATE AND TERM OF THE PLAN

 

A.    The Plan shall become effective immediately upon the Plan Effective Date.
However, the Director Fee Option Grant Program shall not be implemented until
such time as the Primary Committee or the Board may deem appropriate. Options
may be granted under the Discretionary Option Grant Program at any time on or
after the Plan Effective Date. However, no options granted under the Plan may be
exercised, and no shares shall be issued under the Plan, until the Plan is
approved by the Corporation’s stockholders. If such stockholder approval is not
obtained within twelve (12) months after the Plan Effective Date, then all
options previously granted under this Plan shall terminate and cease to be
outstanding, and no further options shall be granted and no shares shall be
issued under the Plan.

 

B.    The Plan shall serve as the successor to the Predecessor Plan, and no
further options or direct stock issuances shall be made under the Predecessor
Plan after the Section 12 Registration Date. All options outstanding under the
Predecessor Plan on the Section 12 Registration Date shall be incorporated into
the Plan at that time and shall be treated as outstanding options under the
Plan. However, each outstanding option so incorporated shall continue to be
governed solely by the terms of the documents evidencing such option, and no
provision of the Plan shall be deemed to affect or otherwise modify the rights
or obligations of the holders of such incorporated options with respect to their
acquisition of shares of Common Stock.

 

C.    One or more provisions of the Plan, including (without limitation) the
option/vesting acceleration provisions of Article Two relating to Changes in
Control, may, in the Plan Administrator’s discretion, be extended to one or more
options incorporated from the Predecessor Plan which do not otherwise contain
such provisions.

 

D.    The Plan shall terminate upon the earliest of (i) June 8, 2009, (ii) the
date on which all shares available for issuance under the Plan shall have been
issued as fully-vested shares or (iii) the termination of all outstanding
options in connection with a Change in Control. Upon such plan termination, all
outstanding options and unvested stock issuances shall thereafter continue to
have force and effect in accordance with the provisions of the documents
evidencing such grants or issuances.

 

VI.    AMENDMENT OF THE PLAN

 

A.    The Board shall have complete and exclusive power and authority to amend
or modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
stock options or unvested stock issuances at the time outstanding under the Plan
unless the Optionee or the Participant consents to such amendment or
modification. In addition, certain amendments may require stockholder approval
pursuant to applicable laws or regulations.

 

B.    Options to purchase shares of Common Stock may be granted under the
Discretionary Option Grant Program and shares of Common Stock may be issued
under the Stock Issuance Program that are in each instance in excess of the
number of shares then available for issuance under the Plan, provided any excess
shares actually issued under those programs shall be held in escrow until there
is obtained stockholder approval of an amendment sufficiently increasing the
number of shares of Common Stock available for issuance under the Plan. If such
stockholder approval is not obtained within twelve (12) months after the date
the first such excess issuances are made, then (i) any unexercised options
granted on the basis of such excess shares shall terminate and cease to be
outstanding and (ii) the Corporation shall promptly refund to the Optionees and
the Participants the exercise or purchase price paid for any excess shares
issued under the Plan and held in escrow, together with interest (at the
applicable Short Term Federal Rate) for the period the shares were held in
escrow, and such shares shall thereupon be automatically cancelled and cease to
be outstanding.

 

14



--------------------------------------------------------------------------------

VII.    USE OF PROCEEDS

 

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

 

VIII.    REGULATORY APPROVALS

 

A.    The implementation of the Plan, the granting of any stock option under the
Plan and the issuance of any shares of Common Stock (i) upon the exercise of any
granted option or (ii) under the Stock Issuance Program shall be subject to the
Corporation’s procurement of all approvals and permits required by regulatory
authorities having jurisdiction over the Plan, the stock options granted under
it and the shares of Common Stock issued pursuant to it.

 

B.    No shares of Common Stock or other assets shall be issued or delivered
under the Plan unless and until there shall have been compliance with all
applicable requirements of Federal and state securities laws, including the
filing and effectiveness of the Form S-8 registration statement for the shares
of Common Stock issuable under the Plan, and all applicable listing requirements
of any stock exchange (or the Nasdaq National Market, if applicable) on which
Common Stock is then listed for trading.

 

IX.    NO EMPLOYMENT/SERVICE RIGHTS

 

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.

 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A.    Automatic Option Grant Program shall mean the automatic option grant
program in effect under the Plan.

 

B.    Beneficiary shall mean, in the event the Plan Administrator implements a
beneficiary designation procedure, the person designated by an Optionee or
Participant, pursuant to such procedure, to succeed to such person’s rights
under any outstanding awards held by him or her at the time of death. In the
absence of such designation or procedure, the Beneficiary shall be the personal
representative of the estate of the Optionee or Participant or the person or
persons to whom the award is transferred by will or the laws of descent and
distribution.

 

C.    Board shall mean the Corporation’s Board of Directors.

 

D.    Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

 

(i)  a merger, consolidation or reorganization approved by the Corporation’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,

 

(ii)  any stockholder-approved transfer or other disposition of all or
substantially all of the Corporation’s assets, or

 

15



--------------------------------------------------------------------------------

(iii)  the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders which the Board
recommends such stockholders accept.

 

E.    Code shall mean the Internal Revenue Code of 1986, as amended.

 

F.    Common Stock shall mean the Corporation’s common stock.

 

G.    Corporation shall mean Quest Software, Inc., a California corporation, and
any corporate successor to all or substantially all of the assets or voting
stock of Quest Software, Inc. which shall by appropriate action adopt the Plan.

 

H.    Director Fee Option Grant Program shall mean the director fee option grant
program in effect under the Plan.

 

I.    Discretionary Option Grant Program shall mean the discretionary option
grant program in effect under the Plan.

 

J.    Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

 

K.    Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.

 

L.    Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as such price is reported on the Nasdaq
National Market or any successor system. If there is no closing selling price
for the Common Stock on the date in question, then the Fair Market Value shall
be the closing selling price on the last preceding date for which such quotation
exists.

 

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

(iii) For purposes of any option grants made on the Underwriting Date, the Fair
Market Value shall be deemed to be equal to the price per share at which the
Common Stock is to be sold in the initial public offering pursuant to the
Underwriting Agreement.

 

(iv) For purposes of any options made prior to the Underwriting Date, the Fair
Market Value shall be determined by the Plan Administrator, after taking into
account such factors as it deems appropriate.

 

M.    Hostile Take-Over shall mean:

 

(i) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control

 

16



--------------------------------------------------------------------------------

with, the Corporation) of beneficial ownership (within the meaning of Rule 13d-3
of the 1934 Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Corporation’s outstanding securities pursuant
to a tender or exchange offer made directly to the Corporation’s stockholders
which the Board does not recommend such stockholders to accept, or

 

(ii) a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.

 

N.    Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.

 

O.    Involuntary Termination shall mean the termination of the Service of any
individual which occurs by reason of:

 

(i)  such individual’s involuntary dismissal or discharge by the Corporation for
reasons other than Misconduct, or

 

(ii)  such individual’s voluntary resignation following (A) a change in his or
her position with the Corporation or Parent or Subsidiary employing the
individual which materially reduces his or her duties and responsibilities or
the level of management to which he or she reports, (B) a reduction in his or
her level of compensation (including base salary, fringe benefits and target
bonus under any performance based bonus or incentive programs) by more than
fifteen percent (15%) or (C) a relocation of such individual’s place of
employment by more than fifty (50) miles, provided and only if such change,
reduction or relocation is effected by the Corporation without the individual’s
consent.

 

P.    Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Optionee or Participant, any unauthorized use or disclosure by
such person of confidential information or trade secrets of the Corporation (or
any Parent or Subsidiary), or any intentional wrongdoing by such person, whether
by omission or commission, which adversely affects the business or affairs of
the Corporation (or any Parent or Subsidiary) in a material manner. This shall
not limit the grounds for the dismissal or discharge of any person in the
Service of the Corporation (or any Parent or Subsidiary).

 

Q.    1934 Act shall mean the Securities Exchange Act of 1934, as amended.

 

R.    Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

 

S.    Option Surrender Value shall mean the Fair Market Value per share of
Common Stock on the date the option is surrendered to the Corporation or, in the
event of a Hostile Take-Over, effected through a tender offer, the highest
reported price per share of Common Stock paid by the tender offeror in effecting
such Hostile Take-Over, if greater. However, if the surrendered option is an
Incentive Option, the Option Surrender Value shall not exceed the Fair Market
Value per share.

 

T.    Optionee shall mean any person to whom an option is granted under the
Discretionary Option Grant, Automatic Option Grant or Director Fee Option Grant
Program.

 

U.    Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

 

17



--------------------------------------------------------------------------------

V.    Participant shall mean any person who is issued shares of Common Stock
under the Stock Issuance Program.

 

W.    Permanent Disability or Permanently Disabled shall mean the inability of
the Optionee or the Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of twelve (12) months or more.
However, solely for purposes of the Automatic Option Grant and Director Fee
Option Grant Programs, Permanent Disability or Permanently Disabled shall mean
the inability of the non-employee Board member to perform his or her usual
duties as a Board member by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
twelve (12) months or more.

 

X.    Plan shall mean the Corporation’s 1999 Stock Incentive Plan, as set forth
in this document.

 

Y.    Plan Administrator shall mean the particular entity, whether the Primary
Committee, the Board or the Secondary Committee, which is authorized to
administer the Discretionary Option Grant, Salary Investment Option Grant and
Stock Issuance Programs with respect to one or more classes of eligible persons,
to the extent such entity is carrying out its administrative functions under
those programs with respect to the persons under its jurisdiction. However, the
Primary Committee shall have the plenary authority to make all factual
determinations and to construe and interpret any and all ambiguities under the
Plan to the extent such authority is not otherwise expressly delegated to any
other Plan Administrator.

 

Z.    Plan Effective Date shall mean June 9, 1999, the date on which the Plan
was adopted by the Board.

 

AA.    Predecessor Plan shall mean the Corporation’s pre-existing 1998 Stock
Option/Stock Issuance Plan in effect immediately prior to the Plan Effective
Date hereunder.

 

BB.    Primary Committee shall mean the committee of two (2) or more
non-employee Board members appointed by the Board to administer the
Discretionary Option Grant and Stock Issuance Programs with respect to Section
16 Insiders.

 

CC.    Secondary Committee shall mean a committee of one (1) or more Board
members appointed by the Board to administer the Discretionary Option Grant and
Stock Issuance Programs with respect to eligible persons other than Section 16
Insiders.

 

DD.    Section 12 Registration Date shall mean the date on which the Common
Stock is first registered under Section 12(g) of the 1934 Act.

 

EE.    Section 16 Insider shall mean an officer or director of the Corporation
subject to the short-swing profit liabilities of Section 16 of the 1934 Act.

 

FF.    Service shall mean the performance of services for the Corporation (or
any Parent or Subsidiary) by a person in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor, except to the extent otherwise specifically provided in the documents
evidencing the option grant or stock issuance.

 

GG.    Stock Exchange shall mean either the American Stock Exchange or the New
York Stock Exchange.

 

HH.    Stock Issuance Program shall mean the stock issuance program in effect
under the Plan.

 

II.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

18



--------------------------------------------------------------------------------

JJ.    10% Stockholder shall mean the owner of stock (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Corporation (or any Parent or
Subsidiary).

 

KK.    Underwriting Agreement shall mean the agreement between the Corporation
and the underwriter or underwriters managing the initial public offering of the
Common Stock.

 

LL.    Underwriting Date shall mean the date on which the Underwriting Agreement
is executed and priced in connection with an initial public offering of the
Common Stock.

 

MM.    Withholding Taxes shall mean the Federal, state and local income and
employment withholding tax liabilities to which the holder of Non-Statutory
Options or unvested shares of Common Stock may become subject in connection with
the exercise of those options or the vesting of those shares.

 

19